DETAILED ACTION
The amended claims submitted January 6, 2022 in response to the office action mailed October 15, 2021 are under consideration. Claims 1 and 10 are canceled, claims 2-9 and 11-20 are pending, of which claims 2-9 and 11-12 are amended and claims 13-20 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. US 9,158,116 B1 (hereafter ‘116).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995).
13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout USPGPub 20150309534 A1 (hereafter ‘534).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278).
Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osterhout et al. US 9423842 B2 (hereafter ‘842).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claims 13 and 16-17, ‘116 Figs. 6 and 7 and the description thereof in col. 6 lines 1-27 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions.
Regarding claims 13 and 16-17, ‘995 Figs. 6 and 7 and the description thereof in paragraph 37 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘534 Figs. 6 and 7 and the description thereof in paragraph 34 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘317 Figs. 6 and 7 and the description thereof in paragraph 31 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘511 Figs. 6 and 7 and the description thereof in paragraph 33 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘496 Figs. 6 and 7 and the description thereof in paragraph 34 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘278 Figs. 6 and 7 and the description thereof in paragraph 35 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘842 Figs. 6 and 7 and the description thereof in col. 6 lines 16-42 clearly anticipate all elements of claims 13 and 16-17, as they are the same Figures present in the instant application, showing the same elements performing the same functions. 
Regarding claims 13 and 16-17, ‘534 Figs. 6 and 7 and the description thereof in col. 6 line 42 to col. 7 line 3 clearly anticipate all elements of claims 13 and 16-17, as they are the 

To illustrate for the purpose of all of the above rejections consider Osterhout ‘317, 
Regarding claim 13, Figs. 6 and 7 of any of these prior art documents clearly teaches “A wearable head device (see titles of each document), comprising:
a frame (the frame of HWC 102) configured to position a display (Fig. 2 paragraph 26 “display”) in front of an eye of a user of the wearable head device (paragraph 26: “the upper module 202 includes a computer controlled display (e.g. LCoS, DLP, OLED, etc.) and image light delivery optics. In embodiments, the lower module includes eye delivery optics that are configured to receive the upper module's image light and deliver the image light to the eye of a wearer of the HWC.”); and
a nose bridge assembly (HWC 102) configured to couple to the frame (nose bridges are coupled to the lens/display areas of HWDs), the nose bridge assembly comprising:
a selection device (610), 
a vertical adjustment portion including a notched member (notched attachment 604) and a movable pin (movable pin 608) configured to engage with the notched member (see Figs. 6 and 7), 
a nose pad attachment assembly (602) coupled to the vertical adjustment portion (see Figs. 6 and 7), and
a nose pad assembly comprising a first nose pad (e.g. the pads that contact the nose, nose bridge 602) configured to engage with the nose pad attachment assembly;
wherein:

the nose bridge assembly is further configured to, in response to receiving a second input via the selection device (see e.g. paragraph 31 “the selection device 610 is not in a pressed position so the movable pin 608 is engaged with the notched attachment 604 such that the nose bridge is securely attached in a stable position.”), engage the movable pin with the notched member thereby limiting vertical adjustment of the nose bridge assembly (engaged state of Fig. 6).”
Regarding claim 16, Figs. 6 and 7 of any of these prior art documents clearly teaches “wherein: the nose bridge assembly is further configured to decouple from the frame (HWC 102, where at least portions thereof are removable and replaceable in that they are not monolithic with the frame and temples).”
Regarding claim 17, Figs. 6 and 7 of any of these prior art documents clearly teaches “The wearable head device of claim 13, wherein the selection device comprises a button (see Figs. 6 and 7, 610 is depicted as a button, and in paragraph 31 its operation is pressed or not pressed positions, thus 610 is a button), the first input comprises a first button press, and the second input comprises a second button press (see paragraph 31).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
s 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 2-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

To illustrate for the purpose of all of the above rejections consider Osterhout ‘317, 
Regarding claim 2, Figs. 6 and 7 of any of these prior art documents clearly teaches “A wearable head device (see titles of each document), comprising:
a frame (the frame of HWC 102) configured to position a display (Fig. 2 paragraph 26 “display”) in front of an eye of a user of the wearable head device (paragraph 26: “the upper module 202 includes a computer controlled display (e.g. LCoS, DLP, OLED, etc.) and image light delivery optics. In embodiments, the lower module includes eye delivery optics that are 
a nose bridge assembly (HWC 102) configured to couple to the frame (nose bridges are coupled to the lens/display areas of HWDs), the nose bridge assembly comprising: 
a selection device (610), 
a vertical adjustment portion including a notched member (notched attachment 604) and a movable pin (movable pin 608) configured to engage with the notched member (see Figs. 6 and 7), 
a nose pad attachment assembly (602) coupled to the vertical adjustment portion (see Figs. 6 and 7), and
a nose pad assembly comprising a first nose pad (e.g. the pads that contact the nose, nose bridge 602) configured to engage with the nose pad attachment assembly;
wherein:
the nose bridge assembly is configured to, in response to receiving a first input via the selection device (see e.g. paragraph 31 “where the selection device is pressed, or activated, such that the moveable pin 608 is no longer engaged with the fixed notched attachment 604. This allows the nose bridge 602 to move up and down with respect to the rest of the HWC 102.”), disengage the movable pin from the notched member thereby permitting vertical adjustment of the notched member along a vertical adjustment axis (disengaged state of Fig. 7);
the nose bridge assembly is further configured to, in response to receiving a second input via the selection device (see e.g. paragraph 31 “the selection device 610 is not in a pressed position so the movable pin 608 is engaged with the notched attachment 604 such that the nose bridge is securely attached in a stable position.”), engage the movable pin with the notched 
However, the Osterhout or Haddick references fail to teach: “the first nose pad is configured to rotate about the vertical adjustment axis; and
the first nose pad is further configured to rotate about an axis substantially orthogonal to the vertical adjustment axis.”
Heinrich teaches “the first nose pad (pads 624, on bridge arms 622) is configured to rotate about the vertical adjustment axis; (paragraph 52-53 e.g. paragraph 53: “Further, bridge arms 622 can be deformably bendable and repositionable so that the position of pads 624 can be changed to best fit the user. This can include movement closer together or farther apart or fore and aft relative to bridge 620, which can adjust the height of bridge 620 and, accordingly, the position of boom 614 and its display 654 relative to the user's eye.” a rotation about the vertical axis is inherent to the shape, flexibility and wire-type of bridge arms 622) and
the first nose pad is further configured to rotate about an axis substantially orthogonal to the vertical adjustment axis (a rotation about an axis orthogonal to the vertical adjustment axis is inherent to the shape, flexibility and wire-type of bridge arms 622).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the nose pads of Osterhout or Haddick to be deformable in 3 orthogonal rotational directions as taught by Heinrich so that the position of pads can be changed to best fit the user as taught by Heinrich paragraph 53. 

	Regarding claim 3, the Osterhout and Haddick references fail to teach “wherein:
the first nose pad assembly further comprises a nose pad mount coupled to the first nose pad;

Heinrich teaches ““wherein: the first nose pad assembly (pads 624 and arms 622) further comprises a nose pad mount (622) coupled to the first nose pad (624);
and the nose pad mount is configured to, with respect to the frame and while the nose pad assembly is received by the nose pad attachment assembly, rotate, translate, and bend (paragraph 52-53 e.g. paragraph 53: “Further, bridge arms 622 can be deformably bendable and repositionable so that the position of pads 624 can be changed to best fit the user.” these movements are inherent to the shape, flexibility and wire-type of arms 622).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the nose pads of Osterhout or Haddick to include a nose pad mount which can deformably bend, rotate and translate as taught by Heinrich so that the position of pads can be changed to best fit the user as taught by Heinrich paragraph 53. 

Regarding claim 5, Figs. 6 and 7 of any of these prior art documents clearly teaches “wherein: the nose bridge assembly is further configured to decouple from the frame (HWC 102, where at least portions thereof are removable and replaceable in that they are not monolithic with the frame and temples).”
Regarding claim 6, the Osterhout or Haddick references fail to teach “wherein rotating the first nose pad about the vertical adjustment axis comprises rotating the first nose pad from a first position to a second position such that the first nose pad remains in the second position.”
Heinrich teaches “wherein rotating the first nose pad about the vertical adjustment axis comprises rotating the first nose pad from a first position (position before adjustment) to a second position (position after adjustment) such that the first nose pad remains in the second position (the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the nose pads of Osterhout or Haddick to be made of a deformable wire-type as taught by Heinrich so that the position of pads can be changed to best fit the user as taught by Heinrich paragraph 53.
Regarding claim 7, the Osterhout or Haddick references fail to teach “wherein rotating the first nose pad about the axis substantially orthogonal to the vertical adjustment axis comprises rotating the first nose pad from a first position to a second position such that the first nose pad remains in the second position.”
Heinrich teaches “wherein rotating the first nose pad about the axis substantially orthogonal to the vertical adjustment axis comprises rotating the first nose pad from a first position (position before adjustment) to a second position (position after adjustment) such that the first nose pad remains in the second position (the wire-type nose pad assembly will remain in the second position until further deformation or movement by the user. This is inherent to the wire-type nose pad attachment assembly).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the nose pads of Osterhout or Haddick to be made of a deformable wire-type as taught by Heinrich so that the position of pads can be changed to best fit the user as taught by Heinrich paragraph 53.
Regarding claim 8, Figs. 6 and 7 of any of these prior art documents clearly teaches “The wearable head device of claim 13, wherein the selection device comprises a button (see Figs. 6 and 7, 610 is depicted as a button, and in paragraph 31 its operation is pressed or not pressed 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

	Regarding claim 4, the Osterhout and Haddick references fail to teach “wherein:
the nose pad attachment assembly comprises a clip portion configured to removably mate with the vertical adjustment portion.”
wherein: the nose pad attachment assembly comprises a clip portion (spring latch tabs 908) configured to removably mate with the vertical adjustment portion (col. 6 lines 42-45: “Nosepad support 906 is placed behind blade 51. Spring latch tabs 908 on nosepad support 906 extend through opening 816 (FIG. 8) and clip to bracket 902.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clip portion as taught by Kaufmann into the HWC of Osterhout or Haddick for the purpose of removably engaging the nose pad assembly to the vertical adjustment portion as taught by Kaufmann (col. 6 lines 42-45).
	Regarding claim 12, the Osterhout and Haddick references fail to teach “wherein the nose pad assembly further comprises:
a clip portion;
a second nose pad; and
a nose pad mount coupled to a bottom side of the clip portion, wherein the nose pad mount includes a first tab and a second tab;
wherein the first nose pad is configured to be mounted to the first tab and the second nose pad is configured to be mounted to the second tab.”.
Kaufmann teaches “wherein the nose pad assembly further comprises:
a clip portion (spring latch tabs 908);
a second nose pad (there are two nosepad supports 906); and
a nose pad mount coupled to a bottom side of the clip portion (see Fig. 9), wherein the nose pad mount includes a first tab and a second tab (there are two spring tabs 904 see Fig. 9 and col. 7 lines 20-22: “Spring tabs 904 push into vertical detents 812 of blade 51”);
wherein the first nose pad is configured to be mounted to the first tab and the second nose pad is configured to be mounted to the second tab (see Fig. 10, both of the left and right nose pads 906 are mounted to both of the first and second tabs).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clip portion as taught by Kaufmann into the HWC of Osterhout or Haddick for the purpose of removably engaging the nose pad assembly to the vertical adjustment portion as taught by Kaufmann (col. 6 lines 42-45).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
s 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich) as applied to claim 2 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claims 9 and 11, the Osterhout and Haddick references each teach the device of claim 2, and further teach (claim 11) “wherein vertical adjustment of the nose bridge assembly comprises a movement of the vertical adjustment portion along the vertical adjustment axis (see movement between the figures)” however, the Osterhout and Haddick references do not teach 
claim 9 “wherein the first input comprises a first electrical signal and the second input comprises a second electrical signal.”
claim 11 “in accordance with an electrical signal.”

Loeb teaches paragraph 0103: “As used herein, "semi-automatically" may refer to when a wearer sends a signal to a mechanism (e.g. via a push button, touch switch, tilt switch… ) to activate so as to adjust the position of the movable member. The signal may be electrical or mechanical. After receiving the user input, the mechanism may then adjust the position of the movable member (e.g. the user does not supply the force that adjusts the movable member …).”
Thus Loeb teaches (1) that buttons and switches are art recognized equivalent signal mechanisms (2) that electrical and mechanical signals are art recognized equivalent signal mechanisms to signal the movement of an adjustable, movable member and (3) that semi-automatic signal mechanisms have the advantage that the user does not supply the force that adjusts the movable member
	Thus the Osterhout and Haddick references disclose the claimed invention except that a button is used instead of an electrical button. Loeb shows that an electrical button is an equivalent structure in the art. Therefore, because these two signal input mechanisms were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an electrical button for at least the user interaction portion of the button of Osterhout or Haddick, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B). In the current . 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) as applied to claim 13 above, and further in view of Heinrich et al. USPGPub 2013/0235331 A1 (hereafter Heinrich).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 14, the Osterhout and Haddick references fail to teach “wherein:
the nose pad assembly further comprises a nose pad mount coupled to the first nose pad; and
the nose pad mount is configured to, with respect to the frame and while the nose pad assembly is received by the nose pad attachment assembly, rotate, translate, and bend.”
Heinrich teaches “wherein: the first nose pad assembly (pads 624 and arms 622) further comprises a nose pad mount (622) coupled to the first nose pad (624);
and the nose pad mount is configured to, while the nose pad assembly is received by the nose pad attachment assembly, rotate, translate, and bend with respect to the frame (paragraph 52-53 e.g. paragraph 53: “Further, bridge arms 622 can be deformably bendable and repositionable so that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the nose pads of Osterhout or Haddick to include a nose pad mount which can  deformably bend, rotate and translate as taught by Heinrich so that the position of pads can be changed to best fit the user as taught by Heinrich paragraph 53. 

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) as applied to claim 13 above, and further in view Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
s 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) as applied to claim 13 above, and further in view of Kaufmann et al. US 6,480,174 B1 (hereafter Kaufmann).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

	Regarding claim 15, the Osterhout and Haddick references fail to teach “wherein:
the nose pad attachment assembly comprises a clip portion configured to removably mate with the vertical adjustment portion.”
Kaufmann teaches “wherein: the nose pad attachment assembly comprises a clip portion (spring latch tabs 908) configured to removably mate with the vertical adjustment portion (col. 6 lines 42-45: “Nosepad support 906 is placed behind blade 51. Spring latch tabs 908 on nosepad support 906 extend through opening 816 (FIG. 8) and clip to bracket 902.”).”

	Regarding claim 20, the Osterhout and Haddick references fail to teach “wherein the nose pad assembly further comprises:
a clip portion;
a second nose pad; and
a nose pad mount coupled to a bottom side of the clip portion, wherein the nose pad mount includes a first tab and a second tab;
wherein the first nose pad is configured to be mounted to the first tab and the second nose pad is configured to be mounted to the second tab.”.
Kaufmann teaches “wherein the nose pad assembly further comprises:
a clip portion (spring latch tabs 908);
a second nose pad (there are two nosepad supports 906); and
a nose pad mount coupled to a bottom side of the clip portion (see Fig. 9), wherein the nose pad mount includes a first tab and a second tab (there are two spring tabs 904 see Fig. 9 and col. 7 lines 20-22: “Spring tabs 904 push into vertical detents 812 of blade 51”);
wherein the first nose pad is configured to be mounted to the first tab and the second nose pad is configured to be mounted to the second tab (see Fig. 10, both of the left and right nose pads 906 are mounted to both of the first and second tabs).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clip portion as taught by Kaufmann into the HWC of Osterhout or .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9,158,116 B1 (hereafter ‘116) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309995 A1 (hereafter ‘995) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout USPGPub 20150309534 A1 (hereafter ‘534) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150309317 A1 (hereafter ‘317) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20150346511 A1 (hereafter ‘511) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. USPGPub 20150346496 A1 (hereafter ‘496) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. USPGPub 20160085278 A1 (hereafter ‘278) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).
s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. US 9423842 B2 (hereafter ‘842) as applied to claim 13 above, and further in view of Loeb, JR. et al. USPGPub 2012/0147317 A1 (hereafter Loeb).

With regard to 35 U.S.C. 102(a)(1), Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claims 18-19, the Osterhout and Haddick references each teach the device of claim 13, and further teach (claim 19) “wherein vertical adjustment of the nose bridge assembly comprises a movement of the vertical adjustment portion (see movement between the figures)” however, the Osterhout and Haddick references do not teach 
claim 18 “wherein the first input comprises a first electrical signal and the second input comprises a second electrical signal.”
claim 19 “in accordance with an electrical signal.”

Loeb teaches paragraph 0103: “As used herein, "semi-automatically" may refer to when a wearer sends a signal to a mechanism (e.g. via a push button, touch switch, tilt switch… ) to activate so as to adjust the position of the movable member. The signal may be electrical or mechanical. After receiving the user input, the mechanism may then adjust the position of the movable member (e.g. the user does not supply the force that adjusts the movable member …).”

	Thus the Osterhout and Haddick references disclose the claimed invention except that a button is used instead of an electrical button. Loeb shows that an electrical button is an equivalent structure in the art. Therefore, because these two signal input mechanisms were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an electrical button for at least the user interaction portion of the button of Osterhout or Haddick, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B). In the current instance one would further have been motivated to make such a substitution in order to semi-automate the input signal so that “the user does not supply the force that adjusts the movable member” as taught by Loeb paragraph 103. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872